EVERETT, Senior Judge
(concurring in part and dissenting in part):
I agree with the majority opinion that appellant did not lose standing as a result of his involuntary relocation from the house that he shared with his wife and in-laws to the post where he was assigned. Therefore, if either civilian or military police had entered the house without a warrant to search for and seize evidence of crime, he would be entitled to suppress that evidence.
The evidence at issue was not seized from within the house by investigators; instead, it was taken by appellant’s wife to the military police station. The Fourth Amendment provides special protection to a person who is inside his home or office, as well as to a person’s property that is located there. However, a person’s reasonable expectation of privacy — which is the focus of the Fourth Amendment, cf. Katz v. United States, 389 U.S. 347, 88 S.Ct. 507, 19 L.Ed.2d 576 (1967)—does not apply to that person’s property when it is taken outside the home or office and delivered to a police station. In my view, it is immaterial that delivery of the property was induced by a ruse or deception.
In Bumper v. North Carolina, 391 U.S. 543, 88 S.Ct. 1788, 20 L.Ed.2d 797 (1968), the police officers, who misrepresented that they had obtained a search warrant, were purporting to act under legal authority. Accordingly, any “consent” derived from that false assertion was coerced, involuntary, and invalid. Id. at 549, 88 S.Ct. at 1792. Here, on the other hand, the military police investigator never represented to appellant’s wife that he possessed any lawful authority that required her to deliver the stolen property to him. Moreover, appellant makes no claim that Mrs. Salazar acted as an agent of the Government and such a claim would have no basis.
If, because of a domestic dispute, Mrs. Salazar had decided to deliver appellant’s stolen property to the police, the Fourth Amendment would not preclude its reception in evidence. The result would be the same, even if the police had made misrepresentations to her that were designed to foment marital discord and thereby motivate her to remove the property from the marital premises and deliver it to the police. In my view, it makes no difference that, instead, the deception here concerned a purported consent by appellant to his wife’s removal of the property from the premises and its delivery to the military police station.
In short, when property is taken outside someone’s dwelling or office without the compulsion of any claimed lawful authority and placed in plain view of a police officer, all reasonable expectations of privacy terminate; so the exclusionary rule does not apply. Accordingly, I would affirm the conviction without requiring any remand for further consideration by a lower court.